Exhibit 10.1

 

Execution Version

 

FOURTH AMENDMENT TO LOAN DOCUMENTS

 

THIS FOURTH AMENDMENT TO LOAN DOCUMENTS (this “Amendment”), dated as of May 4,
2020, is among STRATOS MANAGEMENT SYSTEMS, INC. (f/k/a Tango Merger Sub Corp.),
a Delaware corporation (“Stratos”), AMERICAN VIRTUAL CLOUD TECHNOLOGIES, INC.
(f/k/a Pensare Acquisition Corp.), a Delaware corporation (“Parent” and together
with Stratos, collectively and individually, “Borrower”), COMPUTEX, INC., a
Texas corporation (“Computex”), FIRST BYTE COMPUTERS, INC., a Minnesota
corporation (“First Byte”), ENETSOLUTIONS, L.L.C., a Texas limited liability
company (“eNET”, and together with Computex and First Byte, collectively,
“Guarantors”, and each, individually, a “Guarantor”), and COMERICA BANK
(“Bank”).

 

RECITALS:

 

A. Borrower and Bank are party to that certain Credit Agreement dated as of
December 18, 2017 (as the same has been or may hereafter be amended, restated or
otherwise modified from time to time, the “Credit Agreement”).

 

B. In connection with the Credit Agreement, (i) Borrower and the Guarantors
(other than Parent) are party to that certain Security Agreement dated as of
December 18, 2017 in favor of Bank and (ii) Parent is party to that certain
Security Agreement dated as of April 7, 2020 in favor of Bank (collectively, as
the same have been or may be amended, restated or modified from time to time,
the “Security Agreement”).

 

C. In connection with the Credit Agreement, (i) the Guarantors (other than
Parent) are party to that certain Guaranty dated as of December 18, 2017 in
favor of Bank and (ii) Parent is party to that certain Guaranty dated as of
April 7, 2020 in favor of Bank (collectively, as the same have been or may
hereafter be amended, restated or otherwise modified from time to time, the
“Guaranties”).

 

D. In connection with the Credit Agreement, the Borrower and Guarantors are
party to that certain Advance Formula Agreement dated as of December 18, 2017
(as the same has been or may hereafter be amended, restated or otherwise
modified from time to time, the “Advance Formula Agreement”).

 

E. Borrower, Guarantors, and Bank now desire to amend the Credit Agreement and
the other Loan Documents as provided herein.

 

Fourth Amendment to Loan Documents – Page 1

 

 

NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto agree as follows (all provisions of this
Amendment being effective as of the date hereof unless otherwise stated herein):

 

ARTICLE I

 

Definitions

 

Section 1.1 Definitions. Capitalized terms used in this Amendment, to the extent
not otherwise defined herein, shall have the same meanings as in the Credit
Agreement, as amended hereby.

 

ARTICLE II

 

Amendments to Loan Documents

 

Section 2.1 Additions to Definitions in Section 1(a) of the Credit Agreement.
The following definitions are hereby added to Section 1(a) of the Credit
Agreement in alphabetical order in their entirety as follows:

 

“Applicable CARES Provisions” shall mean SBA’s Paycheck Protection Program
established under the Coronavirus Aid, Relief and Economic Security Act and the
related rules and regulations, as applicable, as amended from time to time.

 

“Fourth Amendment Effective Date” shall mean May 4, 2020.

 

“Permitted PPP Loan” shall mean the Debt incurred by Borrower under Applicable
CARES Provisions.

 

“SBA” shall mean the U.S. Small Business Administration.

 

“Small Business Act” shall mean the Small Business Act (15 U.S. Code Chapter 14A
– Aid to Small Business).

 

Section 2.2 Addition to Section 4 of the Credit Agreement. The following new
subsections 4(u) and (y) are added to the end of Section 4 of the Credit
Agreement to be read in their entirety as follows:

 

(u) Permitted PPP Loan. (a) Use all proceeds of the Permitted PPP Loan
exclusively for uses that are eligible for forgiveness under the Applicable
CARES Provisions, (b) use its commercially reasonable efforts to conduct its
business in a manner that maximizes the amount of the Permitted PPP Loan that
may be forgiven under the Applicable CARES Provisions, (c) maintain all records
required to be submitted in connection with the forgiveness of the Permitted PPP
Loan, (d) apply for forgiveness of the Permitted PPP Loan in accordance with the
Applicable CARES Provisions promptly following the first date on which Borrower
may apply for such forgiveness by submitting its application and all related
supporting documentation required by SBA or the lender providing the Permitted
PPP Loan, and (e) provide Bank with a copy of such application and all such
supporting documentation promptly following such submission. Notwithstanding
anything to the contrary contained in this Agreement, the Permitted PPP Loan
permitted pursuant to Section 5(d)(xii) (other than interest thereon, to the
extent not eligible for forgiveness) shall be disregarded for purposes of
calculating any of the financial covenants contained in this Agreement;
provided, however, that, for purposes of such financial covenant calculations,
if any portion of the Permitted PPP Loan is not forgiven, the unforgiven portion
of the Permitted PPP Loan (i) will not be disregarded in such calculations and
(ii) will be deemed to have been incurred as of the date on which the Borrower
receives the proceeds of the Permitted PPP Loan.

 



Fourth Amendment to Loan Documents – Page 2

 

 

(y) Fourth Amendment Post-Closing Deliverables. Within thirty (30) days of the
Fourth Amendment Effective Date, Borrower shall deliver to the Bank (i)
documentation evidencing the assignment of insurance of the Borrower’s accounts
receivable and (ii) lien terminations from Synovus Bank relating to any assets
of the Loan Parties, each in form and substance reasonably satisfactory to Bank.

 

Section 2.3 Amendment to Section 5(d) of the Credit Agreement. Section 5(d) of
the Credit Agreement is hereby amended and restated in its entirety to read as
follows:

 

(d) Debt. Incur, create, assume or permit to exist any Debt of any kind or
nature whatsoever, except (without duplication) for (i) the Indebtedness, (ii)
Subordinated Debt, (iii) existing indebtedness (if any) to the extent set forth
in the Schedule of Debt attached hereto or in the most recent financial
statements of Borrower delivered to Bank prior to the date of this Agreement,
(iv) unsecured trade indebtedness, utility indebtedness and non-extraordinary
accounts payable incurred and paid in the ordinary course of business, (v)
purchase money indebtedness and lease obligations (whether in respect of
capitalized leases, operating leases or otherwise, but not leases in respect of
real property pursuant to which the Loan Parties are a tenant), not otherwise
disclosed in said Schedule of Debt or such most recent financial statements, not
to exceed $1,000,000, in aggregate, at any time, (vi) Debt owing solely between
or among Loan Parties, (vii) Debt owed by any Foreign Subsidiary to a Loan Party
in an aggregate outstanding amount not to exceed $100,000 at any time, (viii)
Ingram Micro Debt, (ix) other unsecured Debt not to exceed $100,000, in
aggregate, at any time outstanding; (x) any Debt incurred in connection with any
Capital Expenditure set forth on the Schedule of Permitted Capital Expenditures,
(xi) unsecured Debt incurred for the sole purpose of financing insurance
premiums in an aggregate outstanding amount not to exceed $1,500,000 at any
time, (xii) the Permitted PPP Loan so long as (1) it is unsecured and (2) the
aggregate principal amount of the Permitted PPP Loan shall not exceed $4,200,000
at any one time outstanding;, and (xiii) any Debt incurred to refinance any Debt
referred to in this Section 5(d); provided, that the principal amount of the
Indebtedness secured thereby is not increased.

 

ARTICLE III

 

No Waiver

 

Section 3.1 No Waiver. Nothing contained herein shall be construed as a consent
to or waiver of any Default or Event of Default, which may now exist or
hereafter occur or any violation of any term, covenant or provision of the
Credit Agreement or any other Loan Document. All rights and remedies of Bank are
hereby expressly reserved with respect to any such Default or Event of Default.
Nothing contained herein shall affect or diminish the right of Bank to require
strict performance by each Loan Party of each provision of any Loan Document to
which such Loan Party is a party, except as expressly provided herein. Except as
amended hereby, all terms and provisions and all rights and remedies of Bank
under the Loan Documents shall continue in full force and effect and are hereby
confirmed and ratified in all respects.

 



Fourth Amendment to Loan Documents – Page 3

 

 

ARTICLE IV

 

Conditions Precedent

 

Section 4.1 Conditions Precedent. The effectiveness of this Amendment is subject
to the satisfaction of the following conditions precedent:

 

(a) Bank shall have received this Amendment properly executed by Borrower,
Guarantors and Bank.

 

(b) The representations and warranties contained herein and in all other Loan
Documents, as amended hereby, shall be true and correct in all material respects
as of the date hereof as if made on the date hereof.

 

(c) No Default or Event of Default shall have occurred and be continuing.

 

ARTICLE V

 

Ratifications, Representations and Warranties

 

Section 5.1 Ratifications. The terms and provisions set forth in this Amendment
shall modify and supersede all inconsistent terms and provisions set forth in
the Credit Agreement and except as expressly modified and superseded by this
Amendment, the terms and provisions of the Credit Agreement and the other Loan
Documents are ratified and confirmed and shall continue in full force and
effect. Each of Borrower, Guarantors and Bank agree that the Credit Agreement,
as amended hereby, and the other Loan Documents shall continue to be legal,
valid, binding and enforceable in accordance with their respective terms. Each
Guarantor hereby consents and agrees to this Amendment and agrees that each Loan
Document to which such Person is a party shall remain in full force and effect
and shall continue to (a) in the case of the Guaranty, guarantee the
Indebtedness (as defined in the Guaranty) and the other amounts and obligations
as provided in the Guaranty, and (b) be the legal, valid and binding obligation
of such Person and enforceable against such Person in accordance with its terms.

 

Section 5.2 Representations and Warranties. Each of Borrower and Guarantors
hereby represents and warrants to the Bank that (a) with respect to Borrower,
the execution, delivery and performance of this Amendment and any and all other
Loan Documents executed and/or delivered in connection herewith have been
authorized by all requisite company or other action on the part of Borrower and
will not violate the charter or organizational documents of Borrower, (b) the
representations and warranties contained in the Credit Agreement and each other
Loan Document are true and correct in all material respects on and as of the
date hereof as though made on and as of the date hereof (except for such
representations and warranties as are limited by their express terms to a
specific date), and (c) effective upon the execution of this Amendment and the
Loan Documents executed in connection herewith, no Default or Event of Default
(other than the Subject Default) has occurred and is continuing.

 



Fourth Amendment to Loan Documents – Page 4

 

 

ARTICLE VI

 

Miscellaneous

 

Section 6.1 Survival of Representations and Warranties. All representations and
warranties made in this Amendment or any other document executed in connection
herewith shall survive the execution and delivery of this Amendment, and no
investigation by Bank or any closing shall affect the representations and
warranties or the right of Bank to rely upon them.

 

Section 6.2 Reference to Agreement. Each of the Credit Agreement, the Loan
Documents and any and all other agreements, documents, or instruments now or
hereafter executed and delivered pursuant to the terms hereof or pursuant to the
terms of the Credit Agreement and the Loan Documents, as amended hereby, are
hereby amended so that any reference in such documents to the Credit Agreement
and the Loan Documents shall mean a reference to the Credit Agreement and the
Loan Documents as amended hereby.

 

Section 6.3 Expenses of Bank. As provided in the Credit Agreement, each of
Borrower agrees to pay on written demand all reasonable and documented costs and
expenses incurred by Bank in connection with the preparation, negotiation, and
execution of this Amendment and any other documents executed pursuant hereto and
any and all amendments, modifications, and supplements thereto, including
without limitation the reasonable costs and fees of Bank’s legal counsel, and
all costs and expenses incurred by Bank in connection with the enforcement or
preservation of any rights under the Credit Agreement, as amended hereby, or any
other document executed in connection therewith, including without limitation
the costs and reasonable fees of Bank’s legal counsel.

 

Section 6.4 Severability. Any provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.

 

Section 6.5 Applicable Law. This Amendment and all other documents executed
pursuant hereto shall be deemed to have been made and to be performable in
Dallas, Dallas County, Texas and shall be governed by and construed in
accordance with the laws of the State of Texas.

 

Section 6.6 Successors and Assigns. This Amendment is binding upon and shall
inure to the benefit of Bank, each Borrower, each Guarantor, and their
respective successors, assigns, heirs, executors and personal representatives,
except neither Borrower, nor any Guarantor may assign or transfer any of its
rights or obligations hereunder without the prior written consent of Bank.

 



Fourth Amendment to Loan Documents – Page 5

 

 

Section 6.7 Counterparts. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, each of which
shall be an original and all of which taken together shall constitute one and
the same agreement. The signature of a party to any counterpart shall be
sufficient to legally bind such party. Bank may remove the signature pages from
one or more counterparts and attach them to any other counterpart for the
purpose of having a single document containing the signatures of all parties.
Delivery of an executed counterpart of a signature page to this Amendment by
facsimile, emailed portable document format (“pdf”), or tagged image file format
(“tiff”) or any other electronic means that reproduces an image of the actual
executed signature page shall be effective as delivery of an original executed
counterpart of a signature page to this Amendment. Any party sending an executed
counterpart of a signature page to this Amendment by facsimile, pdf, tiff or any
other electronic means shall also send the original thereof to Bank within five
(5) days thereafter, but failure to do so shall not affect the validity,
enforceability, or binding effect of this Amendment.

 

Section 6.8 Headings. The headings, captions, and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.

 

Section 6.9 ENTIRE AGREEMENT. THE CREDIT AGREEMENT, THIS AMENDMENT AND ALL OTHER
INSTRUMENTS, DOCUMENTS AND AGREEMENTS EXECUTED AND DELIVERED IN CONNECTION WITH
THE CREDIT AGREEMENT OR THIS AMENDMENT EMBODY THE FINAL, ENTIRE AGREEMENT AMONG
THE PARTIES HERETO AND SUPERSEDE ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS,
REPRESENTATIONS AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THIS
AMENDMENT, AND MAY NOT BE CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OF THE PARTIES
HERETO. THERE ARE NO ORAL AGREEMENTS AMONG THE PARTIES HERETO.

 

Section 6.10 INDEMNIFICATION OF BANK. EACH OF THE LOAN PARTIES HEREBY AGREES TO
INDEMNIFY BANK AND EACH AFFILIATE THEREOF AND THEIR RESPECTIVE OFFICERS,
DIRECTORS, SHAREHOLDERS, EMPLOYEES, ATTORNEYS, AFFILIATES, AND AGENTS
(COLLECTIVELY, “RELEASED PARTIES”) FROM, AND HOLD EACH OF THEM HARMLESS AGAINST,
ANY AND ALL LOSSES, LIABILITIES, CLAIMS, DAMAGES, PENALTIES, JUDGMENTS,
DISBURSEMENTS, COSTS, AND EXPENSES (INCLUDING ATTORNEYS’ FEES) TO WHICH ANY OF
THEM MAY BECOME SUBJECT WHICH DIRECTLY OR INDIRECTLY ARISE FROM OR RELATE TO (a)
ANY AND ALL FAILURES BY SUCH LOAN PARTY TO COMPLY WITH ITS AGREEMENTS CONTAINED
IN THE LOAN DOCUMENTS, (b) THE NEGOTIATION, EXECUTION, DELIVERY, PERFORMANCE,
ADMINISTRATION, OR ENFORCEMENT OF ANY OF THE LOAN DOCUMENTS PRIOR TO THE DATE
HEREOF, (c) ANY OF THE TRANSACTIONS CONTEMPLATED BY THE LOAN DOCUMENTS PRIOR TO
THE DATE HEREOF, (d) ANY BREACH PRIOR TO THE DATE HEREOF BY SUCH LOAN PARTY OR
SUMMIT OF ANY REPRESENTATION, WARRANTY, COVENANT, OR OTHER AGREEMENT CONTAINED
IN ANY OF THE LOAN DOCUMENTS OR (e) ANY INVESTIGATION, LITIGATION, OR OTHER
PROCEEDING, INCLUDING, WITHOUT LIMITATION, ANY THREATENED INVESTIGATION,
LITIGATION, OR OTHER PROCEEDING RELATING TO ANY OF THE FOREGOING (COLLECTIVELY,
“RELEASED CLAIMS”). WITHOUT LIMITING ANY PROVISION OF THIS AMENDMENT, IT IS THE
EXPRESS INTENTION OF THE PARTIES HERETO THAT EACH PERSON TO BE INDEMNIFIED UNDER
THIS SECTION SHALL BE INDEMNIFIED FROM AND HELD HARMLESS AGAINST ANY AND ALL
LOSSES, LIABILITIES, CLAIMS, DAMAGES, PENALTIES, JUDGMENTS, DISBURSEMENTS,
COSTS, AND EXPENSES (INCLUDING ATTORNEYS’ FEES) ARISING OUT OF OR RESULTING FROM
THE SOLE OR CONTRIBUTORY NEGLIGENCE OF SUCH PERSON; PROVIDED, HOWEVER, NO PERSON
SHALL BE INDEMNIFIED HEREUNDER FOR ITS OWN GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.

 



Fourth Amendment to Loan Documents – Page 6

 

 

Section 6.11 WAIVER AND RELEASE. TO INDUCE BANK TO AGREE TO THE TERMS OF THIS
AMENDMENT, EACH OF THE LOAN PARTIES REPRESENTS AND WARRANTS THAT AS OF THE DATE
OF THIS AMENDMENT IT OR HE HAS NO CLAIMS AGAINST RELEASED PARTIES AND IN
ACCORDANCE THEREWITH IT:

 

(a) WAIVER. WAIVES ANY AND ALL SUCH CLAIMS, WHETHER KNOWN OR UNKNOWN, ARISING
PRIOR TO THE DATE OF THIS AMENDMENT; AND

 

(b) RELEASE. RELEASES, ACQUITS AND FOREVER DISCHARGES RELEASED PARTIES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE STATE AND FEDERAL LAW, FROM ANY AND ALL
OBLIGATIONS, INDEBTEDNESS, LIABILITIES, CLAIMS, COUNTERCLAIMS, CONTROVERSIES,
COSTS, DEBTS, SUMS OF MONEY, ACCOUNTS, BONDS, BILLS, RIGHTS, CAUSES OF ACTION OR
DEMANDS WHATSOEVER, WHETHER KNOWN OR UNKNOWN, SUSPECTED OR UNSUSPECTED, IN LAW
OR EQUITY, WHICH SUCH LOAN PARTY EVER HAD, NOW HAS, CLAIMS TO HAVE OR MAY HAVE
AGAINST ANY RELEASED PARTY ARISING PRIOR TO THE DATE HEREOF AND FROM OR IN
CONNECTION WITH THIS AMENDMENT, THE LOAN DOCUMENTS OR THE TRANSACTIONS DIRECTLY
OR INDIRECTLY CONTEMPLATED THEREBY.

 

Section 6.12 COVENANT NOT TO SUE. EACH OF THE LOAN PARTIES FURTHER COVENANTS NOT
TO SUE THE RELEASED PARTIES ON ACCOUNT OF ANY OF THE RELEASED CLAIMS, AND
EXPRESSLY WAIVES ANY AND ALL DEFENSES IT OR HE MAY HAVE IN CONNECTION WITH ITS
OR HIS OBLIGATIONS UNDER THIS AMENDMENT OR THE OTHER LOAN DOCUMENTS. THIS
SECTION IS IN ADDITION TO AND SHALL NOT IN ANY WAY LIMIT ANY OTHER RELEASE,
COVENANT NOT TO SUE, OR WAIVER BY SUCH LOAN PARTY IN FAVOR OF THE RELEASED
PARTIES.

 

[Remainder of Page Intentionally Left Blank. Signature Pages Follow.]

 



Fourth Amendment to Loan Documents – Page 7

 

 

Executed as of the date first written above.

 

  BORROWER:       STRATOS MANAGEMENT SYSTEMS, INC.   (f/k/a Tango Merger Sub
Corp.) and         By: /s/ Sam Haffar     Sam Haffar     Chief Executive Officer
        AMERICAN VIRTUAL CLOUD TECHNOLOGIES, INC.   (f/k/a Pensare Acquisition
Corp.)         By: /s/ Thomas H. King     Thomas H. King     Chief Financial
Officer         GUARANTORS:       COMPUTEX, INC.   FIRST BYTE COMPUTERS, INC.  
eNETsolutions, L.L.C.         By: /s/ Sam Haffar     Sam Haffar     Chief
Executive Officer of each entity listed above

 



Fourth Amendment to Loan Documents – Signature Page

 

 

  BANK:         COMERICA BANK         By: /s/ Julie M. Anderson     Julie M.
Anderson     Assistant Vice President

 

 

Fourth Amendment to Loan Documents – Signature Page



 

 